Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A)	Claims 1-11, 13-14, 16, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 20 of U.S. Patent No. 10764944 B2 in view of Braskich (US 20140059351 A1).
Pending claim 17/008560
U.S. Patent No. 10764944 B2
1. A gateway device deployed in a telecommunication network, the gateway device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: detecting a change in a trust designation associated with a wireless access point that is in communication with the gateway device via a trusted link; establishing a secure tunnel between the gateway device and an endpoint device that is accessing the telecommunication network via the wireless access point and the gateway device, wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device; and transporting payload traffic between the endpoint device and the gateway device via the secure tunnel, wherein the payload traffic that is transported via the secure tunnel is indecipherable by the wireless access point.
A gateway device deployed in a telecommunication network, the gateway 
device comprising: a processor;  and a computer-readable medium storing 
instructions which, when executed by the processor, cause the processor to 
perform operations, the operations comprising: detecting an occurrence of a 

with the gateway device via a trusted link, wherein the security event 
comprises: an invalidity of a security certificate of the wireless access 
point;  a detection of a physical tampering at the wireless access point;  or a detection of a port opening at the wireless access point;  establishing, 
responsive to the detecting, a secure tunnel between the gateway device and an endpoint device, wherein the endpoint device is accessing the telecommunication network via the wireless access point and the gateway device, wherein a path of the secure tunnel includes an untrusted link between the wireless access point 
and the gateway device;  transporting payload traffic between the endpoint 
device and the gateway device via the secure tunnel, wherein the payload 
traffic that is transported via the secure tunnel is indecipherable by the 
wireless access point;  releasing the trusted link, wherein the wireless access 
point remains in communication with the gateway device via the untrusted link;  
detecting a resolution of the security event;  and reestablishing the trusted 
link between the gateway device and the wireless access point when the 
resolution of the security event is detected. 


The claim of patent application encompass the same subject matter except detecting a change in a trust designation associated with a wireless access point that is in communication with the gateway device via a trusted link. 
In the same field of endeavor, Braskich teaches detecting a change in a trust designation (Braskich, ¶0039 and ¶0054, identifying or detecting a change in a visual code which reads a security certificate of secured location (i.e. trust designation)) associated with a wireless access point (Braskich, ¶0028, associated with wireless access point 102) that is in communication with the gateway device via a trusted link (Braskich, ¶0020 and ¶0028, that is in communication with the server devices via a secure/trusted link). 
US 20140059351 A1 because it was notoriously well known to provide a system or method for performing security action using trusted link. 
Nonetheless, the removal of said limitation from claim 1 of the current application made these claim as a broader version of claim 1 of US 10764944 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 of US 10764944 B2 and claim 1 of the current application is not patentably distinct from each other.
B)	 Claims 2-11 of instant application correspond to claims 2-11 of allowed U.S. Patent No. 10764944 B2. 
C)	 Claim 13 of instant application correspond to claim 12 of allowed U.S. Patent No. 10764944 B2. 
D)	Claim 14 of instant application correspond to claim 13 of allowed U.S. Patent No. 10764944 B2. 
E)	 Claim 16 of instant application correspond to claim 14 of allowed U.S. Patent No. 10764944 B2. 
F)	 Claim 18 of instant application correspond to claim 15 of allowed U.S. Patent No. 10764944 B2. 
Pending claim 17/008560
U.S. Patent No. 10764944 B2
19. A non-transitory computer-readable medium storing instructions which, when executed by a processor deployed in a telecommunication network, cause the processor to perform operations, the operations comprising: detecting a change in a trust designation associated with a wireless access point that is in communication with the gateway device via a trusted link; establishing a secure tunnel between the gateway device and an endpoint device that is accessing the telecommunication network via the wireless access 2015-1217CON -26- point and the gateway device, wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device; and transporting payload traffic between the endpoint device and the gateway device via the secure tunnel, wherein the payload traffic that is transported via the secure tunnel is indecipherable by the wireless access point.
A non-transitory computer-readable medium storing instructions which, 
when executed by a processor deployed in a telecommunication network, cause the processor to perform operations, the operations comprising: detecting an 
occurrence of a security event associated with a wireless access point that is in communication with a gateway device of the telecommunication network via a trusted link, wherein the security event comprises: an invalidity of a security certificate of the wireless access point;  a detection of a physical tampering at the wireless access point;  or a detection of a port opening at the wireless access point;  establishing, responsive to the detecting, a secure tunnel between the gateway device and an endpoint device, wherein the endpoint device is accessing the telecommunication network via the wireless access point and the gateway device, wherein a path of the secure tunnel includes an untrusted 
link between the wireless access point and the gateway device;  transporting 
payload traffic between the endpoint device and the gateway device via the 
secure tunnel, wherein the payload traffic that is transported via the secure 
tunnel is indecipherable by the wireless access point;  releasing the trusted 
link, wherein the wireless access point remains in communication with the 
gateway device via the untrusted link;  detecting a resolution of the security 
event;  and reestablishing the trusted link between the gateway device and the 
wireless access point when the resolution of the security event is detected. 

detecting a change in a trust designation associated with a wireless access point that is in communication with the gateway device via a trusted link. 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to implement US 20140059351 A1 because it was notoriously well known to provide a system or method for performing security action using trusted link. 
Nonetheless, the removal of said limitation from claim 19 of the current application made these claim as a broader version of claim 16 of US 10764944 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 16 of US 10764944 B2 and claim 19 of the current application is not patentably distinct from each other.
Pending claim 17/008560
U.S. Patent No. 10764944 B2
20. A method comprising: detecting, by a processor, a change in a trust designation associated with a wireless access point that is in communication with the gateway device via a trusted link; establishing, by the processor, a secure tunnel between the gateway device and an endpoint device that is accessing the telecommunication network via the wireless access point and the gateway device, wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device; and transporting, by the processor, payload traffic between the endpoint device and the gateway device via the secure tunnel, wherein the payload traffic that is transported via the secure tunnel is indecipherable by the wireless access point.
A method comprising: detecting, by a processor deployed in a 
telecommunication network, an occurrence of a security event 
point;  a detection of a physical tampering at the wireless access point;  or a detection of a port opening at the wireless access point;  establishing, by the processor, responsive to the detecting, a secure tunnel between the gateway device and an endpoint device, wherein the endpoint device is accessing the telecommunication network via the wireless access point and the gateway device, wherein a path of the secure tunnel includes an untrusted link between the 
wireless access point and the gateway device;  transporting, by the processor, 
payload traffic between the endpoint device and the gateway device via the 
secure tunnel, wherein the payload traffic that is transported via the secure 
tunnel is indecipherable by the wireless access;  releasing, by the processor, 
the trusted link, wherein the wireless access point remains in communication with the gateway device via the untrusted link;  detecting, by the processor, a resolution of the security event;  and reestablishing, by the processor, the trusted link between the gateway device and the wireless access point when the resolution of the security event is detected.

detecting a change in a trust designation associated with a wireless access point that is in communication with the gateway device via a trusted link. 
In the same field of endeavor, Braskich teaches detecting a change in a trust designation (Braskich, ¶0039 and ¶0054, identifying or detecting a change in a visual code which reads a security certificate of secured location (i.e. trust designation)) associated with a wireless access point (Braskich, ¶0028, associated with wireless access point 102) that is in communication with the gateway device via a trusted link 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to implement US 20140059351 A1 because it was notoriously well known to provide a system or method for performing security action using trusted link. 										Nonetheless, the removal of said limitation from claim 20 of the current application made these claim as a broader version of claim 20 of US 10764944 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 20 of US 10764944 B2 and claim 20 of the current application is not patentably distinct from each other.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A)	Claims 1-4, 7,11,16,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rostami-Hesarsorkh (US 8856910 B1) hereinafter Rostami in view of Braskich (US 20140059351 A1).
As per claim 1, Rostami teaches a gateway device (Rostami, Fig.3A, remote server 306) deployed in a telecommunication network (Rostami, Fig.3A, positioned in network service 308), the gateway device comprising: a processor (Rostami, Col.1, line 60, a processor): and a computer-readable medium storing instructions (Rostami, Col.1, line 60, computer readable storage medium) which, when executed by the processor, cause the processor to perform operations, the operations comprising: establishing a secure tunnel (Rostami, Fig.3A, Col.6, lines 54-55, establishing a secure tunnel) between the gateway device and an endpoint device (Rostami, Fig. 3A, CoL6, lines 54-56, between the client device 302 and remote server 306) that is accessing the telecommunication network via the wireless access point and the gateway device (Rostami, Fig.3A, Col.6, lines 54-60, that is accessing the network service 308 via the firewall 304 (e.g. network router, Col.2, line 34) and the remote server 306): and transporting payload traffic between the endpoint device and the gateway device via the secure tunnel (Rostami, Fig.3A, Col.6, lines 60-62, passing/transporting a session traffic between the client 302 and the remote server 306 through the secure tunnel), wherein the payload traffic that is transported via the secure tunnel is indecipherable by the wireless access point. (Rostami, Fig.3A, Col.6, lines 60-63, session traffic that is passed 
However, Rostami does not explicitly teach detecting a change in a trust designation associated with a wireless access point that is in communication with the gateway device via a trusted link; establishing a secure tunnel, wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device.
In the same field of endeavor, Braskich teaches detecting a change in a trust designation (Braskich, ¶0039 and ¶0054, identifying or detecting a change in a visual code which reads a security certificate of secured location (i.e. trust designation)) associated with a wireless access point (Braskich, ¶0028, associated with wireless access point 102) that is in communication with the gateway device via a trusted link (Braskich, ¶0020 and ¶0028, that is in communication with the server devices via a secure/trusted link), establishing a secure tunnel (Braskich, ¶0020, establishing a secure link/tunnel), wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device (Braskich, ¶0022 and ¶0020, a link/path of the secure channel or secure link includes unsecured/untrusted wireless 
As per claim 2 as applied to claim 1 above, Rostami teaches the wireless access point comprises a wireless router (Rostami, Col.2, line 34, firewall could be a network router).
As per claim 3 as applied to claim 1 above, Rostami does not explicitly teach the combination teaches the wireless access point comprises an eNodeB.			In the same field of endeavor, Braskich teaches the combination teaches the wireless access point comprises an eNodeB (Braskich, ¶0002, wireless access point or base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Braskich into invention of Rostami in order to connect a wireless communication device to wireless network using a security code or password for purpose of accessing a secure WiFi network (Braskich, ¶0004).

As per claim 7 as applied to claim 1 above, Rostami teaches the gateway device comprises a security gateway (Rostami, Col.5, line 33, security gateway).
As per claim 11 as applied to claim 1 above, Rostami does not explicitly teach wherein the trusted link and the secure tunnel comprise internet protocol security tunnels.   												In the same field of endeavor, Braskich teaches wherein the trusted link and the secure tunnel comprise internet protocol security tunnels (Braskich, ¶0041, secure channel using HTTPS internet protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Braskich into invention of Rostami in order to connect a wireless communication device to wireless network using a security code or password for purpose of accessing a secure WiFi network (Braskich, ¶0004).
As per claim 16 as applied to claim 1 above, Rostami does not explicitly teach establishing the untrusted link between the gateway device and the wireless access point.												In the same field of endeavor, Braskich teaches establishing the untrusted link 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Braskich into invention of Rostami in order to connect a wireless communication device to wireless network using a security code or password for purpose of accessing a secure WiFi network (Braskich, ¶0004).
As per claim 19, Rostami teaches a non-transitory computer-readable medium (Rostami, Col.1, line 60, computer readable storage medium) storing instructions which, when executed by a processor (Rostami, Col.1, line 60, executed by a processor) deployed in a telecommunication network (Rostami, Fig.3A, deployed in network service 308), cause the processor to perform operations, the operations comprising: establishing a secure tunnel (Rostami, Fig.3A, Col.6, lines 54-55, establishing a secure tunnel) between the gateway device and an endpoint device (Rostami, Fig.3A, Col.6, lines 54-56, between the client device 302 and remote server 306) that is accessing the telecommunication network via the wireless access point and the gateway device (Rostami, Fig.3A, Col.6, lines 54-60, that Is accessing the network service 308 via the firewall 304 (e.g. network router, Col.2, line 34} and the remote server 306): and transporting payload traffic between the endpoint device and the gateway device via the secure tunnel (Rostami, Fig.3A, Col.6, lines 60-62, passing/transporting a session traffic between the client 302 and the remote server 306 through the secure tunnel), wherein the payload traffic that is transported via the tunnel is indecipherable by the wireless access point. (Rostami, Fig.3A, Col.6, lines 60-63, session traffic that is passed through the secure tunnel cannot decrypt (unclear or indecipherable) by the firewall 304).						Rostami further teaches security appliances or gateway appliances can include security functions (e.g., firewall, anti-malware, and intrusion prevention/detection, and/or other security functions), networking functions (e.g., routing, Quality of Service (QoS), workload balancing of network related resources, and/or other networking functions), and/or other functions (Rostami, Col.2, lines 47-52).
However, Rostami does not explicitly teach detecting a change in a trust designation associated with a wireless access point that is in communication with the gateway device via a trusted link; establishing a secure tunnel, wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device.
In the same field of endeavor, Braskich teaches detecting a change in a trust designation (Braskich, ¶0039 and ¶0054, identifying or detecting a change in a visual code which reads a security certificate of secured location (i.e. trust designation)) associated with a wireless access point (Braskich, ¶0028, associated with wireless access point 102) that is in communication with the gateway device via a trusted link (Braskich, ¶0020 and ¶0028, that is in communication with the server devices via a secure/trusted link), establishing a secure tunnel (Braskich, ¶0020, establishing a secure link/tunnel), wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device (Braskich, ¶0022 and ¶0020, 
As per claim 20, Rostami teaches a method comprising (Rostami, Col.1, line 58, a process/method): establishing, by a processor (Rostami, Col.1, line 60, a processor), a secure tunnel (Rostami, Fig.3A, Col.6, lines 54-55, establishing a secure tunnel) between the gateway device and an endpoint device (Rostami, Fig.3A, Col.6, lines 54-56, between the client device 302 and remote server 306) that is accessing the telecommunication network via the wireless access point and the gateway device (Rostami, Fig.3A, Col.8, lines 54-60, that is accessing the network service 308 via the firewall 304 (e.g. network router, Col.2, line 34) and the remote server 306); and transporting payload traffic between the endpoint device and the gateway device via the secure tunnel (Rostami, Fig.3A, Col.6, lines 60-62, passing/transporting a session traffic between the client 302 and the remote server 306 through the secure tunnel), wherein the payload traffic that is transported via the secure tunnel is indecipherable by the wireless access point. (Rostami, Fig.3A, Col.6, lines 60-63, session traffic that is passed through the secure tunnel cannot decrypt (unclear or indecipherable) by the firewall 304).												Rostami further teaches security appliances or gateway appliances can include 
In the same field of endeavor, Braskich teaches detecting, by a processor, a change in a trust designation (Braskich, ¶0039 and ¶0054, identifying or detecting a change in a visual code which reads a security certificate of secured location (i.e. trust designation)) associated with a wireless access point (Braskich, ¶0028, associated with wireless access point 102) that is in communication with the gateway device via a trusted link (Braskich, ¶0020 and ¶0028, that is in communication with the server devices via a secure/trusted link), establishing a secure tunnel (Braskich, ¶0020, establishing a secure link/tunnel), wherein a path of the secure tunnel includes an untrusted link between the wireless access point and the gateway device (Braskich, ¶0022 and ¶0020, a link/path of the secure channel or secure link includes unsecured/untrusted wireless link between the wireless access point and devices such as servers).											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of 
B)	 Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rostami (US 8856910 B1) in view of Braskich (US 20140059351 A1) and further in view of Tomici (US 20180098265 A1).
As per claim 5 as applied to claim 1 above, Rostami in view of Braskich does not explicitly teach wherein the access point is deployed in a network of a customer of the telecommunication network.									In the same field of endeavor, Tomici teaches wherein the access point (Tomici, ¶0071, eNB (access point)) is deployed in a network of a customer (Tomici, ¶0071, is deployed in a home network of user/customer (HeNB)) of the telecommunication network (Tomici, ¶0071, LTE network).						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Tomici into invention of Rostami and Braskich in order for network discovery and selection function which include a wireless local area network quality of service parameter to reduce congestion on cellular and core networks (Tomici, ¶0003).
As per claim 6 as applied to claim 1 above, Rostami in view of Braskich does not explicitly teach wherein the gateway device comprises a serving gateway.			In the same field of endeavor, Tomici teaches wherein the gateway device comprises a serving gateway (Tomici, ¶0070, serving gateway (SGW)).	
As per claim 8 as applied to claim 1 above, Rostami in view of Braskich does not explicitly teach wherein the gateway device comprises, an evolved packet data gateway, a trusted wireless local area network authentication, authorization, and accounting proxy, and a trusted wireless local area network access gateway.
In the same field of endeavor, Tomici teaches wherein the gateway device comprises, an evolved packet data gateway (Tomici, ¶0068, an evolved packet data gateway (ePDG)), a trusted wireless local area network authentication, authorization, and accounting proxy (Tomici, ¶0074, trusted WLAN AAA Proxy (TWAP)), and a trusted wireless local area network access gateway (Tomici, ¶0074, trusted wireless local area network access gateway (TWAG)).									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Tomici into invention of Rostami and Braskich in order for network discovery and selection function which include a wireless local area network quality of service parameter to reduce congestion on cellular and core networks (Tomici, ¶0003).

In the same field of endeavor, Tomici teaches wherein the telecommunication network comprises an evolved packet core network (Tomici, ¶0069, Evolved Packet Core (EPC) network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Tomici into invention of Rostami and Braskich in order for network discovery and selection function which include a wireless local area network quality of service parameter to reduce congestion on cellular and core networks (Tomici, ¶0003).
C)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rostami (US 8856910 B1) in view of Braskich (US 20140059351 A1) and further in view of Shi (US 20120096263 A1).									As per claim 10 as applied to claim 1 above, Rostami in view of Braskich does not explicitly teach wherein at least one service provided by the telecommunication network to the endpoint device is made unavailable when the secure tunnel is established between the gateway device and the endpoint device.
In the same field of endeavor, Shi teaches wherein at least one service provided by the telecommunication network to the endpoint device is made unavailable (Shi, ¶0063, WLAN Privacy Infrastructure (WPI) service provided by network is 
D)	 Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rostami (US 8856910 B1) in view of Braskich (US 20140059351 A1) and further in view of Jackson (US 20130040657 A1).								As per claim 12 as applied to claim 1 above, Rostami in view of Braskich does not explicitly teach wherein the change in the trust designation comprise change from a trusted designation to an untrusted designation. 							In the same field of endeavor, Jackson teaches wherein the change in the trust designation comprise change from a trusted designation to an untrusted designation (Jackson, ¶0008, change from a trusted gateway location to an untrusted gateway location). 													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Jackson into invention of Rostami and Braskich in order to determine a physical location 
As per claim 17 as applied to claim 1 above, Rostami in view of Braskich teaches reestablishing the trusted link between the gateway device and the wireless access point (Rostami, Col.7, lines 32-38, new channel or link to establish/reestablish between remote server and client device).								However, Rostami in view of Braskich does not explicitly teach detecting a reversal of the change in the trust designation.								In the same field of endeavor, Jackson teaches detecting a reversal of the change in the trust designation (Jackson, ¶0044 and ¶0057, detecting the change in the trusted gateway location and fail safe or reversal of the change). 				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Jackson into invention of Rostami and Braskich in order to determine a physical location of the electronic document reading device from identity or access control data for improving document security techniques for electronic devices (Jackson, ¶0004).
E)	 Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rostami (US 8856910 B1) in view of Braskich (US 20140059351 A1) and further in view of Billau (US 20140198718 A1).
As per claim 13 as applied to claim 1 above, Rostami in view of Braskich teaches wherein when the wireless access point is in communication with the gateway device via trusted link (Braskich, ¶0020 and ¶0028, wireless access point 102 that is in 
As per claim 14 as applied to claim 13 above, Billau teaches wherein the monitoring data comprises at least one of: operations data (Billau, ¶0068, monitoring data comprises performance/operation data) administration data (Billau, ¶0068, system administrator data), management data or maintenance data.				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Billau into invention of Rostami and Braskich in order to setup flow table in a base station breakout component to support data breakout or offload at the edge of the mobile data network (Billau, ¶0002).
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rostami (US 8856910 B1) in view of Braskich (US 20140059351 A1) and further in view of CORREIA (US 20170111792 A1).							As per claim 15 as applied to claim 1 above, Rostami in view of Braskich does not explicitly teach releasing the trusted link, wherein the wireless access point remains in communication with the gateway device via the untrusted link.				In the same field of endeavor, CORREIA teaches releasing the trusted link (CORREIA, ¶0018, terminate/release the secure tunnel/link), wherein the wireless access point remains in communication with the gateway device via the untrusted link (CORREIA, ¶0018, still connections and communication with untrusted Wi-Fi link between device and node).									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Billau into invention of Rostami and Braskich in order to generate the general security mechanism for using a service of mobile packet core network (CORREIA, Abstract).
G)	 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rostami (US 8856910 B1) in view of Braskich (US 20140059351 A1) and further in view of Jackson (US 20130040657 A1) and Shi (US 20120096263 A1).				As per claim 18 as applied to claim 17 above, Rostami in view of Braskich and Jackson does not teach wherein at least one service of the telecommunication network that is made unavailable to the endpoint device when the secure tunnel is established is provided to the endpoint device by the telecommunication network when the trusted link is reestablished.										
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643